         Case 5:16-cv-00412-HE Document 85 Filed 12/18/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ROSETTA GRATE, ET AL.,                   )
                                         )
                    Plaintiffs,          )
vs.                                      )            NO. CIV-16-0412-HE
                                         )
THE CITY OF OKLAHOMA CITY,               )
ET AL.,                                  )
                                         )
                    Defendants.          )

                                        ORDER

      Defendant Holtzclaw, through new counsel James L. Hankins, Esq., has moved for

substitution of Mr. Hankins as his counsel of record and for the withdrawal of current

counsel, Kathleen T. Zellner, Esq., Douglas H. Johnson, Esq., and Nicholas M. Curran.

Ms. Zellner, Mr. Johnson, and Mr. Curran do not object and have joined in the motion.

The motion [Doc. #84] is GRANTED. The clerk of court is directed to strike the names

of Ms. Zellner, Mr. Johnson, and Mr. Curran as counsel of record for defendant Holtzclaw.

      IT IS SO ORDERED.

      Dated this 18th day of December, 2019.
